September 6, 2007 Melissa S. Gainor 202-508-4662 Melissa.Gainor@ropesgray.com BY EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Attention: Linda Stirling, Esquire Re: Registration Statement on Form N-14 for Putnam Municipal Opportunities Trust ("Municipal Opportunities Trust") filed with the U.S. Securities and Exchange Commission (the "Commission") on August 3, 2007 (File No. 333-145129) (as amended on August 24, 2007)and Registration Statement on Form N-14 for Putnam Managed Municipal Income Trust ("Managed Municipal Income Trust") filed with the Commission on August 3, 2007 (File No. 333-145143) Dear Ms. Stirling: This letter responds to comments thatyou provided telephonically on August 23, 2007 and August 29, 2007 and that Ms. Laura Hatch, also of the Commission staff, provided telephonically on August 22, 2007 regarding (a) the Registration Statement filed on Form N-14 filed by Municipal Opportunities Trust on August 3, 2007 (the "Municipal Opportunities Registration Statement") relating to the proposed merger of each of Putnam Investment Grade Municipal Trust ("Investment Grade Municipal Trust") and Putnam Municipal Bond Fund ("Municipal Bond Fund") with and into Municipal Opportunities Trust (SEC Asseccion No. 0000928816-07-001061), which was amended on August 24, 2007 (SEC Asseccion No.000928816-07-001226)and (b) the Registration Statement filed on Form N-14 filed by Managed Municipal Income Trust on August 3, 2007 (the "Managed Municipal Income Registration Statement") relating to the proposed merger of Putnam High Yield Municipal Trust ("High Yield Municipal Trust") with and into Managed Municipal Income Trust. For convenience of reference, I have summarized the comments before each response by Municipal Opportunities Trust and Managed Municipal Income Trust, as applicable. Municipal Opportunities Registration Statement 1. Commen t: Please move the footnotes beneath the "Sales Charges" table in the section in the Prospectus/Proxy Statement entitled "Questions and Answers  How do the management fees and other expenses of the funds compare, and what are they estimated to be following the mergers?" so that they appear under the "Annual Fund Operating Expenses" table. - 2 - September 6, 2007 Response: The requested change has been made. 2. Comment: Please add columns in the "Sales Charges" table setting forth pro forma expenses. Response: The requested change has been made. 3. Comment: Please explain why the "Total Annual Fund Operating Expenses" of Investment Grade Municipal Trust in the section of the Prospectus/Proxy Statement entitled "Questions and Answers  How do the management fees and other expenses of the funds compare, and what are they estimated to be following the mergers?" differ from the "Ratio of expenses to average net assets" in the Financial Highlights section of the Prospectus/Proxy Statement. Response: Investment Grade Municipal Trust's "Total Annual Fund Operating Expenses" have been restated to reflect lower fees payable under a Management Contract that became effective on January 1, 2006. Because that Management Contract was not in effect for the entirety of Investment Grade Municipal Trust's last completed fiscal year, this restatement, which is referenced in a footnote to the "Annual Fund Operating Expenses" table, resulted in a 0.01% difference from the ratio set forth in the Financial Highlights. 4. Comment: Please explain why certain expenses in the "Annual Fund Operating Expenses" table in the section of the Prospectus/Proxy Statement entitled "Questions and Answers  How do the management fees and other expenses of the funds compare, and what are they estimated to be following the mergers?" differ from the same expenses in the "Annual Fund Operating Expenses" table set forth in the section of the Prospectus/Proxy Statement entitled "Trustees' Considerations Related to the Proposed Mergers  Operating Expenses." Response: As noted in the paragraph preceding the table, t he expenses set forth in the "Trustees' Considerations" section of the Prospectus/Proxy Statement are unaudited estimates of the funds' expense ratios as of April 30, 2007, which were presented to, and considered by, the Trustees in approving the proposed mergers. The disclosure immediately preceding the "Annual Fund Operating Expenses" table makes it clear that this expense table is based on unaudited estimates. The expenses in the "Annual Fund Operating Expenses" table set forth in the "Questions and Answers" section are based on the funds' actual expenses as of each fund's last fiscal year end ( i.e. , April 30, 2007 for Municipal Opportunities Trust and Municipal Bond Fund and November 30, 2006 for Investment Grade Municipal Trust).
